Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5 and 7-13 are pending.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 10/9/20. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
	The drawings are objected to because there is only one figure and the drawing refers to it as Figure 1. However, 37 CFR 1.84(u)(1) indicates when there is only one drawing, it must not be numbered and the abbreviation FIG must not appear.  Therefore, the figure must be referred to as The Figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	 
Specification
	The disclosure is objected to because of the following informalities: pages 4 and 10 of the specification refer to Fig 1 but should state The Figure as there is only one figure.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzinger (FR 2872412A1) in view of Higashimura et al. (US 2003/0215550).
Holtzinger teaches pigment compositions for coloring cosmetics, including makeup (e.g. page 1, lines 13-19; page 11, lines 421-427). Holtzinger teaches water-soluble coloring agents linked to a mineral support based on a metal oxide (e.g. page 2, lines 45-end).  Holtzinger teaches the support provides the advantages of reduced bleeding, enhanced coloring, and enhanced stability (e.g. page 2, lines 45-end). Holtzinger teaches that the support is silica and the pigment is attached to the surface via aminopropyltriethoxylsilane (i.e. Chemical Formula 1 where R is C2, X is C3, and R’ is NH-2) (e.g. page 3, page 7, Example 1+2; claims 4, 11, 12). Holtzinger teaches that the pigment and reactive group are coupled via an ionic bond (e.g. page 5, lines 165-166). 
Holtzinger teaches that the organic pigment may be red, but does not teach the pigment is gardenia red (e.g. page 3, lines 82-97). This is made up for by the teachings of Higashimura et al.
Higashimura et al. teach an anti-fading agent for a pigment and cosmetic compositions containing said ingredients (e.g. abstract; paragraph 0003, 0072). Higashimura et al. teach that the pigment is preferably gardenia red (e.g. paragraph 0012). Higashimura et al. teach that the natural pigments, such as gardenia red, tend to be less stable and fade or change colors with time, light, oxygen, heat, and the like (e.g. paragraph 0003). Higashimura et al. include oligosaccharides and an antioxidant to reduce fading of the natural dyes (e.g. paragraph 0007). 
Regarding Claims 1-5 and 7-13, it would have been obvious to one of ordinary skill in the art at the time of filing to select the gardenia red of Higashimura et al. for use with the water-soluble coloring agents linked to a mineral support based on a metal oxide of Holtzinger. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results. Both Holtzinger and Higashimura et al. are directed to improving the performance of dyes.  One of ordinary skill in the art would have predicted success as gardenia red is an organic dye, as required by Holtzinger, in need of improvement, as taught by Higashimura. One of ordinary skill in the art would have been motivated to obtain the benefits of reduced bleeding, enhanced coloring, and enhanced stability as taught by Holtzinger. 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619